Gray, C. J.
A master is responsible for a wrongful act done by his servant in the execution of the authority given by the master, and for the purpose of performing what the master has directed, whether the wrong done be occasioned by the mere negligence of the servant, or by a wanton and reckless purpose to accomplish the master’s business in an unlawful manner. Howe v. Newmarch, 12 Allen, 49. Ramsden v. Boston & Albany Railroad Co. 104 Mass. 117.
In an action of tort for a wilful injury to the person, the manner and manifest motive of the wrongful act may be given in evidence as affecting the question of damages, for when the merely physical injury is the same, it may be more aggravated in its effects upon the mind, if it is done in wanton disregard of the rights and feelings of the plaintiff, than if it is the result of mere carelessness. Stowe v. Heywood, 7 Allen, 118. Smith v. Holcomb, 99 Mass. 552.
. The evidence introduced at the trial, so far as it is reported in the bill of exceptions, was that the defendant’s servant, driving the defendant’s coach, drove against the wagon of the plaintiff wantonly, as well as carelessly and negligently. As applied to *520this evidence, the instruction requested was rightly refused; and the instruction given, fairly construed, was only that if in the act done by the servant in the performance of his master’s business, by which the plaintiff was injured, there was wantonness or mischief on the part of the wrong-doer, which caused additional injury to the plaintiff in body or mind, it would tend to enhance the damages. Thus construed, the instruction is unexceptionable.

Exceptions overruled.